| 19 AWranes 14 Geq Conc ca ————

gs TL Matoshe MCA thea eur _ Deb Nonsney. 2

 

| Gouct a seagocds to lao 58-04-09 of She

—__ | Morty Dackotes Unemplaymne at beadits.

 

 

| Wr Qa pee work yhok 1 Quam prow ding As
O manos ot She COrespoadence 0 Pwith

 

 

Ye Nacht remnfla.soret Ofer.

 

 

My uaderstondin ois Thal appeal woes

vist__vadated OK address

Avioock ‘nocause Yh

 

JE anoles LLC singe +}

— | Moce Nyon BS Woes 5

{Acs vader lke &A ©

_| Wave Qrouded olsier bree. on employer wind
-Srodes anh _bse Ao War _bocomevicus sac Coompang

| Anas “4 LSM al.o
Ant cocveed Vath dooce ttaton Hau In he mail,
XT ‘nod wea employe Were in Miscovri -Maroos\s

\oine ot Sones

dad had nat open back On Yio orth
t

 
     
 

Shs C troonavicus 1. toed #£lin again. This
iS Shs Ame at ZT. turd 1 ie” ated Sh
Appeal dat.

Mau Pastion 5 ~\no\ 200 Minto a.

 

Lavnsso Als Nopeal dade onder Noe Nakota hows

59-O0u- 09 “Vom shit ratiud tO m4 vam pos on At
ae racy AMovak Waid

So-Oo-09. A Yew also

 
 

SS Ap ani ondars Sook whoa. Fam not
TEGeing My YeneGin ond aad Uke Vo
Lost appeal \pn _\e Vevrewwedk An gop cud
to Was ous. Y Wad Sent Vande Aocumeith

fin with Sod aptual as well,

 

 

 

“Wonk You \
Wadcse WACWA, We

Hd bil, a.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ses :20-CVv- - iled 05/14/20 Page 2 of 2

 

 
